Filed 10/27/20 Yang v. Board of Registered Nursing CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 BIN YANG,                                                            B298991

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. BS174436)
           v.

 BOARD OF REGISTERED
 NURSING,

           Defendant and Respondent.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, James C. Chalfant, Judge. Affirmed.
      Bin Yang, in pro per, for Plaintiff and Appellant.
      Xavier Becerra, Attorney General, Carl W. Sonne,
Assistant Attorney General, Marc D. Greenbaum and
Vinodhini Ramagopal, Deputy Attorneys General for Defendant
and Respondent.
                 ____________________________
       In 1995, Bin Yang obtained a license to practice as a
registered nurse from respondent Board of Registered Nursing
(Board). Yang later allowed her license to lapse. In 2005, Yang
suffered a criminal conviction for assaulting a flight attendant.
In 2008, Yang was arrested in Wisconsin for unlawful entry into
a building or construction site; the charge was subsequently
dismissed.
       Yang later sought to renew her nursing license, prompting
the Board to issue an order requiring her to submit to a mental
health examination. The Board issued the order because it had
concluded that Yang’s 2005 conviction and 2008 arrest indicate
that her ability to practice as a registered nurse safely may
impaired by a mental illness. Yang refused to submit to the
mental health examination because, inter alia, she wanted the
examiner to be from a university.
       The Board responded by initiating administrative
proceedings against Yang. At the conclusion of those
proceedings, the Board revoked Yang’s nursing license. Yang
thereafter filed a petition for writ of mandate to set aside the
Board’s decision. The trial court ultimately entered a judgment
denying Yang’s petition.
       On appeal, Yang, who is self-represented, claims the trial
court: (1) erred by failing to consider evidence that she did not
present during the administrative proceedings; (2) was biased
against her; and (3) otherwise erroneously denied her writ
petition. The first two contentions fail because Yang does not
show the trial court manifestly abused its discretion in excluding
the new evidence or that the court exhibited bias against her. We
reject the last claim of error; Yang may not challenge the validity
of the Board’s examination order without first complying with the




                                    2
order. Further, to the extent Yang intended to level any other
claims of error, she waived them by failing to provide any
discernible relevant legal argument in support of those claims.
We thus affirm the trial court’s judgment.

          FACTUAL AND PROCEDURAL BACKGROUND
       We summarize only those facts that are relevant to this
appeal.1
       In July 1989, Yang earned a Bachelor/Doctor of Medicine
degree from Fudan University in China. Yang later moved to the
United States, and on August 8, 1995, the Board issued her a
license to practice as a registered nurse.
       On March 30, 2005, Yang was charged in Texas with
assaulting a flight attendant while on a Southwest Airlines
flight. On November 16, 2005, Yang pleaded guilty to one count
of assault within the special aircraft jurisdiction of the United
States. The federal court sentenced Yang to five years of
probation and required her to attend anger management classes.
       On February 18, 2008, Yang visited a state office in
Wisconsin for the Department of Regulation and Licensing,
seeking to discuss her medical license application with a specific
state employee. After Yang entered a secured portion of the
building, a state police officer was called to the scene. “Yang was
agitated and uncooperative with [the officer], refusing to provide
her identification or answer questions.” Although Yang initially


      1 Our procedural and factual background is largely taken
from undisputed portions of the trial court’s final ruling.
(See Baxter v. State Teachers’ Retirement System (2017)
18 Cal. App. 5th 340, 349, fn. 2 [utilizing the summary of facts
provided in the trial court’s ruling].)




                                    3
resisted arrest, the officer ultimately succeeded in handcuffing
Yang.2 Yang admitted to the officer that she had entered the
secured part of the building, was on federal probation, and did
not have permission to travel to Wisconsin. The officer issued
Yang a citation and released her; she was not prosecuted, and her
misdemeanor case was dismissed on March 27, 2008.
      After several years of inactivity, Yang requested that the
Board renew her nursing license. In the course of processing
Yang’s request, the Board discovered Yang’s 2005 conviction and
her 2008 arrest.
      On March 10, 2017, the Board issued to Yang an order
requiring her to submit to a mental examination pursuant to
Business and Professions Code3 section 820 (examination order).
The Board issued the examination order because it found that
Yang’s ability to practice safely as a registered nurse could be
impaired due to mental illness. The Board based this finding on
Yang’s 2005 conviction for assault and her 2008 arrest. The
order stated the examination would be conducted by a physician
specializing in psychiatry or a psychologist selected by the Board
and would be conducted within 30 days of service of the order.
The examination order admonished Yang that failure to comply
therewith would constitute grounds for disciplinary action
against her nursing license, pursuant to section 821.
      On March 1, 2018, the Board filed a first amended
accusation against Yang for failure to comply with the order.

      2 The trial court’s final ruling on Yang’s writ petition notes
that Yang conceded the officer arrested her for unlawful entry
into a building or construction site.
      3 Undesignated statutory citations are to the Business and
Professions Code.




                                    4
       On March 13, 2018, an administrative law judge (ALJ) held
a hearing on the matter. Yang testified at the hearing that she
“was willing to be evaluated by an examiner who worked for a
university,” but the Board disciplinary officer assigned to her
case “did not want a university doctor to examine Yang because
Yang ‘[knew] all the doctors.’ ” Conversely, the disciplinary
officer testified that although the Board does not bar doctors from
universities from conducting its mental health examinations, the
disciplinary officer had “no way of knowing if a . . . doctor
[approved to undertake such examinations] works for a
university.” The disciplinary officer also claimed that because a
doctor “would state where he or she works as part of the vetting
process[,] . . . the doctor’s information is ‘highly protected by
HIPPA [sic].’ ”
       On April 2, 2018, the ALJ issued a proposed decision that
recommended that the Board: (1) revoke Yang’s license for
failure to comply with the examination order, and (2) require
Yang to pay the Board’s costs of investigation and prosecution in
the amount of $4,752.50 if and when her license is reinstated.
The ALJ reasoned Yang lacked “standing to challenge the
examiner selected or the examination process” because she
refused to comply with the order. The ALJ also found “[t]he
Board demonstrated the minimum threshold for the issuance of a
section 820 order” because it “had legitimate concern over Yang’s
ability to safely practice nursing due to her conviction in 2005
and her arrest in 2008.” The ALJ concluded that “[a]s Yang
failed to dispel the Board’s concerns about her ability to safely
practice, the interests of public protection warrant revocation of
her license.” On June 5, 2018, the Board issued its decision and




                                    5
order adopting the ALJ’s proposed decision, effective
July 5, 2018.
       On May 12, 2018 and June 8, 2018, Yang sent e-mails to
the Board wherein Yang asserted, inter alia, that “she already
had been evaluated by two California experts, [including] one at
UCLA, and both the California Medical Board and Texas federal
court accepted his report”; and that Yang suffered an injury from
“a serious auto accident in 1997” that deprived her of the
strength necessary to “punch that airline attendant’s stomach
and make her fall . . . .” Yang claimed that she pleaded guilty in
2005 simply “because she had no witness and her attorney
advised her to do so.” The Board treated Yang’s e-mails as a
request for reconsideration of its decision, and the Board denied
that request on June 29, 2018.
       On July 30, 2018, Yang, who was self-represented, filed a
petition for writ of mandate, seeking a ruling directing the Board
to vacate its order revoking her nursing license. Yang argued
that “the Board did not properly carry out section 820 and the
decision to revoke her nursing license was thereby an abuse of
discretion.”
       On January 10, 2019, Yang filed a motion seeking (among
other things) leave to augment the record to include a report
describing a CT scan Yang had in 1997 (1997 CT scan report) and
a psychological evaluation from UCLA (UCLA psychological
evaluation).
       On March 21, 2019, the trial court denied Yang’s request to
augment the record. The court found that Yang failed to provide
“a basic evidentiary foundation of what [each] document is and
why it is relevant to Yang’s administrative proceeding”; “there is
no evidence logically connecting the CT scan to [Yang’s] lack of




                                   6
physical strength to punch the airline attendant”; “Yang has
produced no evidence supporting her assertion that, if she had
been reasonably diligent since November 1997 [(i.e., when the
scan was conducted)], she could not have made this connection
earlier and produced [the 1997 CT scan report] at the 2018
administrative hearing”; and “Yang provide[d] no evidence or
argument to support” augmenting the record to include the
UCLA psychological evaluation.
       On July 2, 2019, the trial court issued a ruling denying
Yang’s petition for writ of mandate. In pertinent part, the court
reasoned that “[Yang’s] arguments about the merits of the
incidents forming the basis for the [examination o]rder are
irrelevant” because “[c]ase law establishes that a licensee has no
due process right to challenge the reasons for a section 820 order
before submitting to the examination.” The trial court also
rejected Yang’s argument that “the Board should have scheduled
a university doctor to perform the mental examination” because
“Section 820 permits the board to choose the [examining]
professional from its approved list” and “there is no reason to
believe that a university professional would have any different
bias than a private practitioner.” In addition, the court ordered
the parties to meet and confer and submit a proposed judgment
along with any unresolved objections for the court’s review.
       On the date on which the trial court issued its ruling, Yang
filed a premature notice of appeal of the court’s decision.4


      4 We exercise our discretion under California Rules of
Court, rule 8.104(d)(2) to consider the notice of appeal as if it
were timely filed immediately after the September 17, 2019
judgment. (See Cal. Rules of Court, rule 8.104(d)(2) [“The




                                     7
      On July 4, 2019, Yang filed an ex parte application for
reconsideration of the trial court’s ruling on her petition. On
July 5, 2019, the trial court denied Yang’s ex parte application
because it lacked proper notice, there was no showing of an
emergency, and the application was without merit.
      On July 11, 2019, Yang filed a motion for reconsideration of
the denial of her petition.
      On September 17, 2019, the trial court denied Yang’s
motion for reconsideration. It found Yang failed to comply with
California Rules of Court, rule 3.1112(a) by, inter alia, not
including a notice of hearing with the motion; omitting the
affidavit required by Code of Civil Procedure section 1008,
subdivision (b); and failing “to provide any new facts,
circumstances, or law in support of her motion for
reconsideration . . . .”
      Also on September 17, 2019, the trial court entered a
judgment denying Yang’s petition for writ of mandamus. The
judgment incorporated by reference the court’s July 2, 2019
ruling denying the petition, and stated that the court had
rendered its decision upon “having reviewed the administrative
record, considered all of the arguments of counsel, . . . and . . .
having exercised [the court’s] independent judgment . . . .”


reviewing court may treat a notice of appeal filed after the
superior court has announced its intended ruling, but before it
has rendered judgment, as filed immediately after entry of
judgment.”]; cf. Castillo v. Glenair, Inc. (2018) 23 Cal. App. 5th
262, 275 [“Because the [plaintiffs] filed their notice of appeal
before the trial court entered judgment on its order granting
summary judgment, the notice of appeal was premature.
Nonetheless, we have jurisdiction to consider the appeal because
the trial court later filed a final judgment as to the [plaintiffs].”].)



                                      8
                         DISCUSSION
       We observe that much of Yang’s briefing is disjointed,
devoid of record citations, and vague. We nonetheless discern the
following claims of error: (1) The trial court excluded certain
evidence Yang did not present during the administrative
proceedings; (2) the court was biased against her; and (3) the
court erred in denying her petition for writ of mandate.
       For the reasons discussed below, we reject these
arguments, and conclude the remainder of Yang’s challenges to
the trial court’s judgment are meritless or have been waived.
Consequently, Yang fails to overcome the presumption of
correctness accorded to the trial court’s judgment. (See
Shenouda v. Veterinary Medical Bd. (2018) 27 Cal. App. 5th 500,
512–514 [noting that “a judgment denying a petition for writ of
administrative mandate” is “presumed correct” and “the
appellant bears the burden to affirmatively demonstrate error”
and “show that the error was prejudicial”]; see also Scholes v.
Lambirth Trucking Co. (2017) 10 Cal. App. 5th 590, 595 [“On
appeal, a party challenging an order has the burden to show error
by providing an adequate record and making coherent legal
arguments, supported by authority, or the claims will be deemed
forfeited. [Citations.] The rules of appellate procedure apply to
[appellant] even though he is representing himself on appeal.
[Citation.] A party may choose to act as his or her own attorney.
We treat such a party like any other party, and he or she ‘ “is
entitled to the same, but no greater consideration than other
litigants and attorneys. [Citation.]” ’ [Citation.]”].)




                                  9
A.    The Trial Court Did Not Err in Excluding Evidence
      That Yang Had Failed to Introduce During the
      Administrative Proceedings
      “ ‘The general rule is that a hearing on a writ of
administrative mandamus is conducted solely on the record of the
proceeding before the administrative agency. [Citation.]’
[Citation.] Augmentation of the administrative record is
permitted only within the strict limits set forth in [Code of Civil
Procedure] section 1094.5, subdivision (e) . . . .” (Pomona
Valley Hospital Medical Center v. Superior Court (1997)
55 Cal. App. 4th 93, 101 (Pomona Valley Hospital Medical
Center).)
      Code of Civil Procedure section 1094.5, subdivision (e)
provides in pertinent part: “Where the court finds that there is
relevant evidence that, in the exercise of reasonable diligence,
could not have been produced or that was improperly excluded at
the hearing before respondent [agency], it may enter
judgment . . . remanding the case to be reconsidered in the light
of that evidence; or, in cases in which the court is authorized by
law to exercise its independent judgment on the evidence, the
court may admit the evidence at the hearing on the writ without
remanding the case.” (Code Civ. Proc., § 1094.5, subd. (e).)
      “In the absence of a proper preliminary foundation showing
that one of the exceptions noted in [Code of Civil Procedure]
section 1094.5, subdivision (e) applies, it is error for the court to
permit the record to be augmented. [Citation.] Determination of
the question of whether one of the exceptions applies is within
the discretion of the trial court, and the exercise of that discretion
will not be disturbed unless it is manifestly abused.” (Pomona
Valley Hospital Medical Center, supra, 55 Cal.App.4th at p. 101.)




                                    10
       During the proceedings below, Yang conceded in her motion
to augment that neither the 1997 CT scan report nor the UCLA
psychological evaluation is in the administrative record. Yang
appears to contend that she did not submit her 1997 CT scan
report during the administrative proceedings because “[t]he first
time when [she] could link her head injury with the Southwest
Airlines issue was [in] March of 2018 when she was defending
herself at the administrative hearing with the nursing board.” It
further appears Yang is arguing she did not provide the ALJ with
a copy of the UCLA psychological evaluation because she “could
not anticipate that [the Board] assumed all mental exams were
done in TX.”
       Yang provides no explanation as to why she could not, in
the exercise of reasonable diligence, have submitted the 1997 CT
scan report and the UCLA psychological evaluation to the ALJ
prior to the conclusion of the administrative proceedings. Rather,
she apparently contends that the Board and/or the ALJ “easily”
could have obtained these documents on their own. She does not
cite any authority showing that the Board or the ALJ was
obligated to do so.
       Yang also seems to argue the trial court erred in failing to
consider a letter authored by Dr. Martin Weiss after the
conclusion of the administrative proceedings (Weiss letter). That
correspondence supposedly “explain[ed] the connection between
[Yang’s] injury” from the automobile accident and her “inability”
to harm the flight attendant in 2005. Yang admits she submitted
the Weiss letter to the trial court as an attachment to her reply
brief on the merits of the petition, rather than as an enclosure to
a motion to augment the record. In any event, Yang does not
explain why she failed to have Dr. Weiss prepare this letter at an




                                   11
earlier point in time so that she could have submitted it to the
ALJ.
      By failing to advance any argument that she satisfied the
requirements of Code of Civil Procedure section 1094.5,
subdivision (e), Yang has waived her claim that the trial court
manifestly abused its discretion in declining to consider the
1997 CT scan, the UCLA psychological examination, and the
Weiss letter. (See Cahill v. San Diego Gas & Electric Co. (2011)
194 Cal. App. 4th 939, 956 (Cahill) [“ ‘Appellate briefs must
provide argument and legal authority for the positions taken. . . .’
‘We are not bound to develop appellants’ arguments for them.
[Citation.] The absence of cogent legal argument or citation to
authority allows this court to treat the contention as waived.’ ”].)
      Yang also suggests for the first time in her reply that she
did not submit these documents to the ALJ because she “only had
a few hours to prepare for the hearing since [the Board’s
attorney] refused to give her an extension to handle her urgent
business issue.” We disregard this argument because Yang did
not timely raise it. (See Regency Outdoor Advertising, Inc. v.
Carolina Lanes, Inc. (1995) 31 Cal. App. 4th 1323, 1326, 1333 [“To
the extent [appellant] raised new arguments . . . in its reply brief
on appeal, we do not reach them.”].)

B.    Yang Fails to Establish that the Trial Court Was
      Biased Against Her
      Yang seems to complain that the trial court was biased
against her. Although Yang’s argument on this point is not
altogether clear, she apparently claims the trial court should not
have denied her July 4, 2019 ex parte motion for reconsideration
and the court otherwise erred in rejecting her claim that the
Board illegally revoked her nursing license.



                                    12
      Yang’s failure to tether her claim of bias to a statute or
constitutional provision presents difficulties on appeal as to what
standard of review we should apply to her bias claim. She
appears to be claiming that the trial court was biased because it
ruled against her several times. That would not be grounds for a
due process violation because “[t]he mere fact that the trial court
issued rulings adverse to [Yang] on several matters in this case,
even assuming one or more of those rulings were erroneous,” is
insufficient to give rise to a violation of her “due process right to
an impartial judge.” (See Brown v. American Bicycle Group, LLC
(2014) 224 Cal. App. 4th 665, 673–675.) To the extent Yang is
relying on an authority other than constitutional guarantees of
due process, she has not identified any such authority, which
would constitute waiver of any such claims. (See Cahill, supra,
194 Cal.App.4th at p. 956.)

C.    The Trial Court Did Not Err in Denying Yang’s Writ
      Petition
       As we mentioned in the Factual and Procedural
Background, the trial court denied Yang’s writ petition because:
(1) Yang could not challenge the basis of the examination order
without first complying with the order; and (2) the Board was not
obligated to honor Yang’s request to be examined by a doctor
employed by a university. Each ground presents a question of
law that we review de novo. (See Fettgather v. Board of
Psychology (2017) 17 Cal. App. 5th 1340, 1342, 1345 (Fettgather)
[“On appeal, we review the trial court’s decision [on a petition for
writ of mandate concerning an agency’s revocation of a
professional license] for substantial evidence, resolving any
conflicts in favor of the trial court’s judgment. [Citation.]




                                    13
Questions of law, however, are subject to de novo review.”].)
Applying that standard, we conclude the trial court did not err.
       Section 820 provides in relevant part: “Whenever it
appears that any person holding a license, certificate or
permit . . . may be unable to practice his or her profession safely
because the licentiate’s ability to practice is impaired due to
mental illness, or physical illness affecting competency, the
licensing agency may order the licentiate to be examined by one
or more physicians and surgeons or psychologists designated by
the agency. The report of the examiners shall be made available
to the licentiate and may be received as direct evidence in
proceedings conducted pursuant to Section 822.”5 (See § 820.)
       In turn, section 821 provides: “The licentiate’s failure to
comply with an order issued under Section 820 shall constitute
grounds for the suspension or revocation of the licentiate’s
certificate or license.” (§ 821.) Similarly, section 822 authorizes
the agency to revoke a license if it “determines that its licentiate’s
ability to practice his or her profession safely is impaired because
the licentiate is mentally ill . . . .” (See § 822.)



      5  The Fettgather court described the investigatory purpose
of this report: “This report may be received as direct evidence in
an accusation brought to revoke a license [citations], but the
function of obtaining it is investigatory. [Citations.] Further, the
Board is authorized to consider the report in closed session
[citation], and the report itself remains confidential until an
accusation is actually filed [citation]. If an accusation is not filed,
the report is kept confidential for a period of five years and
thereafter destroyed if no new proceedings are initiated within
that period of time.” (Fettgather, supra, 17 Cal.App.5th at
pp. 1345–1346.)




                                     14
       Relying on these statutes, the First and Third Appellate
Districts have held that a licensed health care professional may
not contest the validity of an examination order issued pursuant
to section 820 without first complying with the order. (See
Fettgather, supra, 17 Cal.App.5th at pp. 1342, 1346–1349;
Lee v. Board of Registered Nursing (2012) 209 Cal. App. 4th 793,
796–798 (Lee).) These courts observed that the only fact relevant
in a license revocation proceeding under section 821 is whether
the licensee complied with the examination order. (See
Fettgather, supra, at pp. 1347–1348; Lee, supra, at pp. 797–798.)
This approach does not violate the licensee’s state and federal
due process rights because allowing him or her to challenge only
the results of a section 820 examination properly balances private
and governmental interests, including the agency’s interest in
protecting the public.6 (See Fettgather, at pp. 1347–1349; citing
Lee, at pp. 797–798; see also § 2708.1 [“Protection of the public
shall be the highest priority for the Board of Registered Nursing
in exercising its licensing, regulatory, and disciplinary functions.
Whenever the protection of the public is inconsistent with other
interests sought to be promoted, the protection of the public shall
be paramount.”].)
       The trial court relied upon Fettgather and Lee in its ruling
denying Yang’s writ petition. With the exception of one vague
passage in her reply brief, Yang does not advance any argument


      6 Fettgather observed that the right to practice is “not
implicated by the order for a mental examination” because such
an order does “not immediately threaten” one’s license, but is
merely “an authorized administrative inquiry[ ] falling squarely
within the police power to protect the public.” (Fettgather, supra,
17 Cal.App.5th at p. 1347.)




                                   15
establishing that either case was wrongly decided. Instead, Yang
apparently claims that Lee is distinguishable because “[Yang]
already had two mental exams done and was willing to go to any
university experts of [the Board] from day 1.” In making this
argument, Yang ignores the fact that Lee affirmed an order
denying a writ petition filed by a licensee who had been
evaluated by five mental health professionals, but not one
selected by the regulatory board. (See Lee, supra,
209 Cal.App.4th at p. 795.)
       In any case, the decision in Lee hinged on the licensee’s
refusal to submit to a mental health examination. (See Lee,
supra, 209 Cal.App.4th at pp. 797–798.) Yang’s willingness to be
examined by a professional she believes is qualified does not
distinguish her appeal from Lee. (Cf. id. at pp. 795, 799
[affirming the trial court’s denial of the writ petition, even though
the Board rejected the licensee’s attempt to “have the
examination conducted by a psychiatrist of her choosing”].) In
sum, we agree with Lee and Fettgather and hold that Yang
cannot challenge the propriety of the examination order without
first complying with that order.
       Insofar as Yang reasserts her contention that the Board
must select an examiner employed by a university, we reject that
claim. Section 820 authorizes the Board to “designate[ ]” a
“physician[,] . . . surgeon[,] or psychologist[ ]” to conduct the
examination. (See § 820.) Nothing in section 820 requires the
Board to utilize “university experts” for mental health
examinations. (See Red Mountain, LLC v. Fallbrook Public
Utility Dist. (2006) 143 Cal. App. 4th 333, 347 [“Words of a statute
are to be given a plain and commonsense meaning. When they
are clear and unambiguous, there is no need to resort to other




                                    16
indicia of legislative intent, such as legislative history, to
construe the statute.”]

D.    Yang’s Remaining Challenges to the Trial Court’s
      Judgment Fail
       Yang repeatedly complains that the Board’s attorney
wanted Yang to submit to “ ‘ANY EXAM’ by ‘ANYONE.’ ” It
seems Yang is arguing that the Board violated section 820 by
requiring Yang to be examined by any layperson, instead of “one
or more physicians and surgeons or psychologists designated by
the agency.” (See § 820.)
       This assertion is squarely belied by the record. At the
administrative hearing, the Board’s counsel simply asked Yang
whether she would submit to an exam conducted by “any doctor”
assigned by the Board. Yang then responded, “I have to look at
it.” Thus, Yang fails to establish that the Board’s counsel
violated section 820.
       Further, Yang repeatedly argues the trial court “knew that
[the Board’s] analyst was lying about that they had no access to
expert data due to HIPAA [citation], and [the Board] does not
exclude university experts [citation].” Yang appears to be
referring to: (1) the trial court’s remark that the disciplinary
officer mistakenly asserted that the identity of an examiner’s
employer would be protected by HIPAA; and (2) the fact the trial
court replied “right” when Yang asserted at a hearing that the
Board does not “exclude experts from [a] university.” These
statements have no apparent relevance to the propriety of the
trial court’s judgment.
       The rest of Yang’s briefing raises numerous complaints
that, to the extent we understand them, have no apparent legal
significance. As illustrative is her claim that “there is no time



                                     17
limit to set aside a judgement obtained by fraud.” Apart from
vaguely asserting that the Board violated sections 820 and 821,
she fails to identify any fraud underlying the trial court’s
judgment or otherwise explain the relevance of this legal
proposition to this appeal. Similarly untethered to the issues in
this appeal, Yang levels the following charge against the trial
court: “[T]he Superior Court Judge misled Appellant to go
against her common sense and deprived her constitutional rights
[sic] to protect herself and granted [the Board] unlimited rights to
abuse and harm Appellant.” She similarly fails to explain the
relevance of her claim that a medical board required her to pay
$400 to have an expert review her medical education.
       Because we are under no obligation to “ ‘develop [Yang’s]
arguments’ ” for her, we deem as waived all such other
remaining untethered appellate challenges. (See Cahill, supra,
194 Cal.App.4th at p. 956.)

                         DISPOSITION
     The judgment is affirmed. The Board is awarded its costs
on appeal.
     NOT TO BE PUBLISHED.


                                           BENDIX, J.
We concur:



      ROTHSCHILD, P. J.                    SINANIAN, J.*

      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                   18